260 P.2d 603 (1953)
R. L. FREEMAN and Charles W. Garton, Plaintiffs in Error,
v.
PEOPLE of the State of Colorado, Defendants in Error.
No. 17062.
Supreme Court of Colorado, en Banc.
August 3, 1953.
Rehearing Denied August 17, 1953.
Bruce Ownbey, Denver, for plaintiffs in error.
Duke W. Dunbar, Atty. Gen., H. Lawrence Hinkley, Deputy Atty. Gen., and Norman H. Comstock, Asst. Atty. Gen., for defendant in error.
PER CURIAM.
Judgment affirmed without written opinion.
STONE, C. J., and HOLLAND, J., not participating.